--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is made effective as of the 19th day of April, 2016.

BETWEEN:

  WOLVERINE TECHNOLOGIES CORP., company incorporated in the   State of Nevada,
with an office at #55-11020 Williams Road, Richmond,   British Columbia, Canada
V7A 1X8.       (“Pubco”)

AND:

  DAVE CHALK, with an address at 20629 86A Avenue, Langley, British   Columbia,
Canada V1M 3X3.       (the “Purchaser”)

WHEREAS:

A.

the Purchaser is the registered and beneficial owners of 375,000 Class A Shares
of Decision Zone Inc. (representing 15% of the issued and outstanding Class A
Shares in the capital stock of Decision Zone Inc.) (the “DZ Shares”);

    B.

the Purchaser wishes to sell the DZ Shares to an unrelated third party at
arms-length for proceeds to be determined, in regards to their fair market value
(the “Sale of the DZ Shares”); and

    C.

upon the terms and subject to the conditions set forth in this Agreement, the
Purchaser and Pubco have agreed that Pubco shall issue the Pubco Shares (as
defined herein) to the Purchaser in exchange for one third (1/3) of the net
proceeds that are received by the Purchaser from the Sale of the DZ Shares (the
“One Third of Proceeds”).

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.

DEFINITIONS


1.1

Definitions. The following terms have the following meanings, unless the context
indicates otherwise:


  (a)

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

   

 

  (b)

“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;


--------------------------------------------------------------------------------


  (c)

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by Pubco and the Purchaser of the conditions precedent set out in Sections 5.1
and 5.2, respectively;

        (d)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

        (e)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (f)

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

        (g)

“Pubco Shares” shall mean the 400,000,000 fully paid and non-assessable common
shares of Pubco in consideration for the One Third of Proceeds, to be issued by
Pubco to the Purchaser on the Closing.

        (h)

“SEC” shall mean the Securities and Exchange Commission;

        (i)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

        (j)

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

        (k)

“Transaction” shall mean the purchase of the Pubco Shares by the Purchaser in
consideration for the One Third of Proceeds payable to Pubco from the Purchaser.


1.2

Schedules. The following schedules are attached to and form part of this
Agreement:


  Schedule 1 – Certificate of Non-U.S. Shareholder


1.3

Currency. All references to currency referred to in this Agreement are in United
States Dollars (USD$), unless expressly stated otherwise.


2.

THE OFFER, PURCHASE AND SALE OF SHARES

Offer, Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Purchaser hereby covenants and agrees to close the Sale of the DZ
Shares and to sell, assign and transfer the One Third of Proceeds to Pubco, and
Pubco hereby covenants and agrees to accept the One Third of Proceeds on the
Closing Date in consideration for the issuance of the Pubco shares.

2.1

Consideration. As consideration for the sale of the One Third of Proceeds by the
Purchaser to Pubco, Pubco shall allot and issue the Pubco Shares to the
Purchaser or his nominees. The Purchaser acknowledges and agrees that the Pubco
Shares are being issued pursuant to an exemption from the prospectus and
registration requirements of the Securities Act. As required by applicable
securities law, the Purchaser agrees to abide by all applicable resale
restrictions and hold periods imposed by all applicable securities legislation.
All certificates representing the Pubco Shares issued on Closing will be
endorsed with the following legend pursuant to the Securities Act in order to
reflect the fact that the Pubco Shares will be issued to the Purchaser pursuant
to an exemption from the registration requirements of the Securities Act:


--------------------------------------------------------------------------------

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

   



   

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 


2.2

Restricted Securities. The Purchaser acknowledges that the Pubco Shares issued
pursuant to the terms and conditions set forth in this Agreement will have such
hold periods as are required under applicable securities laws and as a result
may not be sold, transferred or otherwise disposed, except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws.


3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to Pubco and acknowledges that Pubco is
relying upon such representations and warranties, in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Pubco, as follows:

3.1

Authority. The Purchaser has all requisite power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Purchaser Documents”) to be signed by the Purchaser and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been, and the other Purchaser Documents
when executed and delivered by the Purchaser as contemplated by this Agreement
will be, duly executed and delivered by the Purchaser and this Agreement is, and
the other Purchaser Documents when executed and delivered by the Purchaser as
contemplated hereby will be, valid and binding obligations of the Purchaser
enforceable in accordance with their respective terms except:


--------------------------------------------------------------------------------

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.


3.2

Title and Authority of Purchaser.

As of the date of this Agreement the Purchaser is the registered and beneficial
owner of and will have good and marketable title to all of the DZ Shares held by
him and will hold such free and clear of all liens, charges and encumbrances
whatsoever; and such DZ Shares held by the Purchaser has been duly and validly
issued and are outstanding as fully paid and non-assessable common shares in the
capital stock of Decision Zone Inc. The Purchaser has due and sufficient right
and authority to enter into this Agreement on the terms and conditions herein
set forth and to transfer the One Third of the Proceeds held by him immediately
prior to the Closing.

3.3

Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:


  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of the Purchaser under any term, condition or provision of any loan or
credit agreement, note, debenture, bond, mortgage, indenture, lease or other
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Purchaser, or any of his
respective material property or assets;

        (b)

violate any applicable laws; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to the Purchaser or any
of his respective material property or assets.


3.4

No Brokers. The Purchaser has incurred any independent obligation or liability
to any party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Transaction contemplated by this Agreement.

    3.5

Completeness of Disclosure. No representation or warranty by the Purchaser in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.


--------------------------------------------------------------------------------

Notwithstanding Section 10.1 hereof, the representations and warranties
contained in this Section 3 shall survive the Closing indefinitely.

4.

REPRESENTATIONS AND WARRANTIES OF PUBCO

Pubco represents and warrants to the Purchaser and acknowledges that the
Purchaser is relying upon such representations and warranties in connection with
the execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of the Purchaser, as follows:

4.1

Organization and Good Standing. Pubco is duly incorporated, organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

    4.2

Authority. Pubco has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:


  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.


4.3

Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:


  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

        (b)

violate any provision of the applicable incorporation or charter documents of
Pubco; or


--------------------------------------------------------------------------------


  (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.


4.4

Validity of Pubco Common Stock Issuable upon the Transaction. The Pubco Shares
to be issued to the Purchaser upon consummation of the Transaction in accordance
with this Agreement will, upon issuance, have been duly and validly authorized
and, when so issued in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and non-assessable.

    4.5

Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Pubco of the Transaction contemplated by this Agreement to continue to conduct
its business after the Closing Date in a manner which is consistent with that in
which it is presently conducted.

    4.6

No Brokers. Pubco has not incurred any obligation or liability to any party for
any brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

    4.7

Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to the Purchaser pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.


5.

CLOSING CONDITIONS


5.1

Conditions Precedent to Closing by Pubco. The obligation of Pubco to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 10.6. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions precedent are for the benefit of Pubco and may be
waived by Pubco in its sole discretion.


  (a)

Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and the Purchaser will have delivered to Pubco a certificate dated as of the
Closing Date, to the effect that the representations and warranties made by the
Purchaser in this Agreement are true and correct.

        (b)

Performance. All of the covenants and obligations that the Purchaser is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects.

        (c)

Transaction Documents. This Agreement, the Purchaser Documents, and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Pubco, will have been executed and
delivered to Pubco.


--------------------------------------------------------------------------------


  (d)

Third Party Consents. Pubco will have received duly executed copies of all third
party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.

        (e)

No Action. No suit, action, or proceeding will be pending or threatened which
would:


  (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

        (ii)

cause the Transaction to be rescinded following consummation.


  (f)

Due Diligence Generally. Pubco and its solicitors will be reasonably satisfied
with their due diligence investigation of the Purchaser that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:


  (i)

materials, documents and information in the possession and control of the
Purchaser which are reasonably germane to the Transaction; and

        (ii)

a physical inspection of the DZ Shares and the documents related to the Sale of
the DZ Shares to be sold by the Purchaser.


  (g)

Compliance with Securities Laws. Pubco will have received evidence satisfactory
to Pubco that the Pubco Shares issuable in the Transaction will be issuable
without registration pursuant to the Securities Act in reliance on an exemption
from the registration requirements of the Securities Act provided by Regulation
S and/or Regulation D.

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of the Pubco Shares to the
Purchaser or their nominees, the Purchaser will deliver to Pubco on Closing, the
applicable Certificate duly executed by each Purchaser referred to in Section
7.2(a) of this Agreement.

  (h)

Sale of the DZ Shares. The Purchaser will have closed the Sale of the DZ Shares
with an unrelated third party at arms-length for fair market value.


5.2

Conditions Precedent to Closing by the Purchaser. The obligation of the
Purchaser to consummate the Transaction is subject to the satisfaction or
written waiver of the conditions set forth below by a date mutually agreed upon
by the parties hereto in writing and in accordance with Section 10.6. The
Closing of the Transaction will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of the Purchaser and may
be waived by the Purchaser in their discretion.


  (a)

Representations and Warranties. The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Pubco will
have delivered to the Purchaser a certificate dated the Closing Date, to the
effect that the representations and warranties made by Pubco in this Agreement
are true and correct.

        (b)

Performance. All of the covenants and obligations that Pubco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.


--------------------------------------------------------------------------------


  (c)

Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to the Purchaser, will have been
executed and delivered by Pubco.

        (d)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:


  (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

        (ii)

cause the Transaction to be rescinded following consummation.


  (e)

Due Diligence Generally. The Purchaser will be reasonably satisfied with their
due diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.


6.

ADDITIONAL COVENANTS OF THE PARTIES


6.1

Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.


7.

CLOSING


7.1

Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for the Purchaser and Pubco, provided such undertakings are satisfactory
to each party’s respective legal counsel.

    7.2

Closing Deliveries of the Purchaser. At Closing, the Purchaser will deliver or
cause to be delivered the following, fully executed and in the form and
substance reasonably satisfactory to Pubco:


  (a)

an executed Certificate of Non-U.S. Shareholder in the form of Schedule 1
attached hereto;


--------------------------------------------------------------------------------


  (b)

if the Purchaser appoints any person, by power of attorney or equivalent, to
execute this Agreement or any other agreement, document, instrument or
certificate contemplated by this agreement, on behalf of the Purchaser, a valid
and binding power of attorney or equivalent from the Purchaser;

        (c)

the executed agreement regarding the Sale of the DZ Shares and all related
closing documents as requested by Pubco;

        (d)

a cheque or receipt of a valid electronic wire to Pubco representing the One
Third of Proceeds;

        (e)

all certificates and other documents required by 5.1 of this Agreement;

        (f)

the Purchaser Documents and any other necessary documents, each duly executed by
the Purchaser, as reasonably required to give effect to the Transaction; and

        (g)

copies of all agreements and arrangements required by this Agreement.


7.3

Closing Deliveries of Pubco. At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to the Purchaser:


  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

        (b)

all certificates and other documents required by Section 5.2 of this Agreement;

        (c)

share certificates representing the Pubco Shares; and

        (d)

the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as reasonably required to give effect to the Transaction.


8.

TERMINATION


8.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:


  (a)

mutual agreement of Pubco and the Purchaser;

        (b)

Pubco, if there has been a material breach by the Purchaser or the Purchaser of
any material representation, warranty, covenant or agreement set forth in this
Agreement on the part of the Purchaser or the Purchaser that is not cured, to
the reasonable satisfaction of Pubco, within ten business days after notice of
such breach is given by Pubco (except that no cure period will be provided for a
breach by the Purchaser or the Purchaser that by its nature cannot be cured);

        (c)

the Purchaser, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of the Purchaser, within ten business days after notice of such
breach is given by the Purchaser (except that no cure period will be provided
for a breach by Pubco that by its nature cannot be cured);


--------------------------------------------------------------------------------


  (d)

Pubco or the Purchaser, if the Transaction is not closed by December 31, 2016,
unless the parties hereto agree to extend such date in writing; or

        (e)

Pubco or the Purchaser if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.


8.2

Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.


9.

INDEMNIFICATION, REMEDIES, SURVIVAL


9.1

Certain Definitions. For the purposes of this Article 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or the Purchaser
including damages for lost profits or lost business opportunities.

    9.2

Agreement of the Purchaser to Indemnify. The Purchaser will indemnify, defend,
and hold harmless, to the full extent of the law, Pubco and its shareholders
from, against, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Pubco and its shareholders by reason of,
resulting from, based upon or arising out of:


  (a)

the breach by the Purchaser of any representation or warranty of the Purchaser
contained in or made pursuant to this Agreement, any the Purchaser Document or
any certificate or other instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by the Purchaser of any covenant or agreement of
the Purchaser made in or pursuant to this Agreement, any the Purchaser Document
or any certificate or other instrument delivered pursuant to this Agreement.


9.3

Agreement of the Purchaser to Indemnify. The Purchaser will indemnify, defend,
and hold harmless, to the full extent of the law, Pubco and its shareholders
from, against, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Pubco and its shareholders by reason of,
resulting from, based upon or arising out of:


  (a)

any breach by the Purchaser of Section 2.1 of this Agreement; or

        (b)

any misstatement, misrepresentation or breach of the representations and
warranties made by the Purchaser contained in or made pursuant to the
Certificate executed by the Purchaser.


9.4

Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, the Purchaser from, against, for, and
in respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by the Purchaser by reason of, resulting from, based upon or arising
out of:


--------------------------------------------------------------------------------


  (a)

the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.


10.

MISCELLANEOUS PROVISIONS


10.1

Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one year after the Closing Date.

    10.2

Further Assurances. Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

    10.3

Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

    10.4

Expenses. Pubco will bear all costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including all fees and expenses of agents, representatives, legal and
accountants.

    10.5

Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

    10.6

Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

All such notices and other communications will be deemed to have been received:

  (a)

in the case of personal delivery, on the date of such delivery;

        (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

        (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.


--------------------------------------------------------------------------------


10.7

Headings. The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

    10.8

Benefits. This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

    10.9

Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

    10.10

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed therein.

    10.11

Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

    10.12

Gender. All references to any party will be read with such changes in number and
gender as the context or reference requires.

    10.13

Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of Nevada, then such action may be taken
or right may be exercised on the next succeeding day which is not a Saturday,
Sunday or such a legal holiday.

    10.14

Counterparts. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

    10.15

Fax and PDF Execution. This Agreement may be executed by delivery of executed
signature pages by fax or PDF document via Email and such execution will be
effective for all purposes.

    10.16

Independent Legal Advice. The Purchaser acknowledges that:


  (a)

this Agreement was prepared by the W.L. Macdonald Law Corporation for Pubco;

        (b)

W.L. Macdonald Law Corporation received instructions from Pubco and does not
represent the Purchaser in regards to this Agreement;

        (c)

the Purchaser has been requested by Pubco and W.L. Macdonald Law Corporation to
obtain independent legal counsel and advice on this Agreement prior to signing
this Agreement;

        (d)

the Purchaser has been given adequate time to obtain independent legal advice;

        (e)

by signing this Agreement, the Purchaser confirms that the Purchaser fully
understands this Agreement; and

        (f)

by signing this Agreement without first obtaining independent legal advice, the
Purchaser waives his rights to obtain independent legal advice.


--------------------------------------------------------------------------------

 

[THIS PART LEFT INTENTIONALLY BLANK]

 

 

 

 

--------------------------------------------------------------------------------


10.17

Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

WOLVERINE TECHNOLOGIES CORP.

/s/ Richard Haderer Per:   Name: Richard Haderer Title: Director, CEO and CFO


Signed, sealed and delivered by )   DAVE CHALK in the presence of: )         /s/
Wenke Li )     )   Signature of Witness ) /s/ David Chalk   )   Wenke Li ) DAVE
CHALK   )   Name of Witness )     )  


--------------------------------------------------------------------------------

SCHEDULE 1
TO THE SHARE PURCHASE AGREEMENT BETWEEN WOLVERINE TECHNOLOGIES CORP.
AND THE PURCHASER AS SET OUT IN THE
SHARE PURCHASE AGREEMENT

CERTIFICATE OF NON-U.S. SHAREHOLDER

In connection with the issuance of common stock (the “Pubco Securities”) of
Wolverine Technologies Corp., a company incorporated pursuant to the laws of the
State of Nevada (“Pubco”), to the undersigned, pursuant to that certain Share
Purchase Agreement dated April ______________, 2016 (the “Agreement”), between
Pubco and the Purchaser as set out in the Agreement (the “Purchaser”), the
undersigned hereby agrees, acknowledges, represents and warrants that:

1.     the undersigned is not a “U.S. Person” as such term is defined by Rule
902 of Regulation S under the United States Securities Act of 1933, as amended
(“U.S. Securities Act”) (the definition of which includes, but is not limited
to, an individual resident in the U.S. and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

2.     none of the Pubco Securities have been or will be registered under the
U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

3.     the undersigned understands and agrees that offers and sales of any of
the Pubco Securities prior to the expiration of a period of one year after the
date of original issuance of the Pubco Securities (the one year period
hereinafter referred to as the Distribution Compliance Period) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

4.     the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Pubco Securities unless such transactions are
in compliance with the provisions of the U.S. Securities Act and in each case
only in accordance with applicable state and provincial securities laws;

5.     the undersigned is acquiring the Pubco Securities for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Pubco
Securities in the United States or to U.S. Persons;

6.     the undersigned has not acquired the Pubco Securities as a result of, and
will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Pubco Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Securities; provided, however, that the undersigned may sell or otherwise
dispose of the Pubco Securities pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

--------------------------------------------------------------------------------

7.     the statutory and regulatory basis for the exemption claimed for the sale
of the Pubco Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;

8.     the undersigned has not undertaken, and will have no obligation, to
register any of the Pubco Securities under the U.S. Securities Act;

9.     Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Purchaser
contained in the Agreement and those of the undersigned contained in this
Certificate, and the undersigned will hold harmless Pubco from any loss or
damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the Purchaser and/or the
undersigned not being true and correct;

10.     the undersigned has been advised to consult their own respective legal,
tax and other advisors with respect to the merits and risks of an investment in
the Pubco Securities and, with respect to applicable resale restrictions, is
solely responsible (and Pubco is not in any way responsible) for compliance with
applicable resale restrictions;

11.     none of the Pubco Securities are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Securities will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

12.     the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Securities as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco
Securities;

13.     neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco
Securities;

14.     the Pubco Securities are not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a person in the United States;

15.     the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Securities not made in accordance with the
provisions of Regulation S, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration under the U.S.
Securities Act;

16.      the undersigned understands and agrees that the Pubco Securities will
bear the following legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

--------------------------------------------------------------------------------


 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 

17.     the address of the undersigned included herein is the sole address of
the undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

    Date: April _____, 2016 Signature           Print Name           Title (if
applicable)           Address          


--------------------------------------------------------------------------------